Citation Nr: 0636876	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1986 until May 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  Since that time, the claims file has 
been transferred to the RO in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed schizophrenia is causally 
related to active service.


CONCLUSION OF LAW

A psychiatric disability, to include schizophrenia, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2001 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the law pertaining to 
disability evaluations or effective dates.  However, such 
information was included in a June 2006 supplemental 
statement of the case.  In any event, because the instant 
decision denies the veteran's service connection claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  With respect to VA records, treatment reports 
from Seattle, American Lake and Philadelphia are affiliated 
with the claims folder.  Documentation indicates that no 
records of treatment were found at the VA Medical Center in 
East Orange, New Jersey.  Regarding private records, 
treatment reports from Puget Sound Hospital and Jackson Brook 
Institute are included in the claims file.   A February 2003 
response from Catholic Charities (Delaware House Mental 
Health Services) indicated that they had no records 
pertaining to the veteran, as clinical reports were destroyed 
after 7 years.  

Further regarding the duty to assist, the claims file 
contains an August 2005 determination of the Social Security 
Administration (SSA) and accompanying clinical evidence 
associated therewith.  Additionally, the veteran's statements 
in support of his appeal, to include testimony provided at a 
May 2004 hearing before the undersigned, are affiliated with 
the claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a nervous condition, to include schizophrenia.

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), psychoses are regarded as a chronic 
disease.  Moreover, schizophrenia is among the disabilities 
characterized as psychoses under 38 C.F.R. § 3.384, as in 
effect August 28, 2006.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any clinical manifestations of 
schizophrenia within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the veteran's current diagnosis is not 
in dispute.  Indeed, VA and private treatment records from 
1993 to the present consistently reflect assessments of 
schizophrenia and schizoaffective disorder.  A discharge 
summary from Puget Sound Hospital in February 1997 also 
reveals a diagnosis of psychotic disorder, not otherwise 
specified.  Based on such evidence, a current disability is 
established and the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
discussed below.  

With respect to the second element of service connection, in-
service incurrence, the veteran's service medical records 
have been reviewed.  These show a mental hygiene consultation 
in November 1989.  However, no diagnosis of any chronic 
psychiatric disability was given.  The service medical 
records were otherwise absent any complaints or treatment 
referable to a psychiatric disability and the veteran's 
separation examination in September 1990 showed normal 
findings. 

As described above, the service medical records do not 
demonstrate that a psychiatric disability was incurred in 
active service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current 
schizophrenia is causally related to active service.  Indeed, 
the post-service medical evidence does not demonstrate any 
findings indicative of schizophrenia, or any other 
psychiatric disability until April 1993.  In the absence of a 
demonstration of continuity of symptomatology, this is too 
remote from the veteran's separation, over two years earlier, 
to be reasonably related to service.   See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent 
evidence of record causally relates the currently diagnosed 
schizophrenia to the veteran's active service.  Indeed, a VA 
examiner in April 1999 did not causally relate the veteran's 
current diagnosis to military service.  Rather, he commented 
that the veteran's schizophrenia symptoms arose in 1993 and 
that whatever in-service treatment the veteran received was 
not related to schizophrenia.  

In finding that the veteran's current schizophrenia is not 
causally related to active service, the Board acknowledges a 
June 2000 letter written and signed jointly by a VA Staff 
Psychiatrist and a Nurse Practitioner.  That communication 
stated that the veteran experienced racing thoughts, mood 
swings, suicidal ideations, and irritability and paranoid 
thoughts regarding his superiors while serving in Panama.  At 
that time, he also had thoughts that aliens landed and that 
he was hiding from them.  He had poor concentration and 
memory, and due to such forgetfulness he was not allowed to 
work as a supply clerk.  During this period the veteran also 
became apathetic and began to neglect grooming and hygiene.  
The VA Staff Psychiatrist and a Nurse Practitioner stated 
that such history was consistent with the veteran's current 
diagnosis of schizoaffective disorder.  

The June 2000 letter detailed above does not serve as a basis 
for a grant of service connection here.  Indeed, in the 
present case, the veteran noted at his May 2004 hearing 
before the undersigned that he did not seek medical treatment 
for his problems when he was in the Army.  (Transcript "T," 
at 3.)  Thus, the June 2002 
opinion was based solely on the veteran's report of in-
service symptoms, which are not corroborated in the service 
medical records or by any other means.  In this regard, the 
CAVC has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, the June 2002 opinion, predicated as it was on the 
veteran's reported history, lacks probative weight and does 
not support an allowance of service connection.

At the veteran's May 2004 hearing before the undersigned, he 
stated that he had experienced symptomatology such as 
depression and anxiety from his discharge from service in 
1991 until his first hospitalization, at Western State 
Hospital, in January 1994.  (T. at 9.)  On this basis, he has 
expressed his belief that his current psychiatric disability 
is causally related to service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The competent evidence first demonstrates a diagnosis of a 
chronic psychiatric disability in 1993.  The weight of the 
probative evidence fails to causally relate such psychiatric 
disability to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Service connection for a nervous condition, to include 
schizophrenia, is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


